ACCEPTED
                                                                                      14-10-00708-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 2/2/2015 12:44:38 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK


                             No. 14-10-00708-CV
                     ________________________________________
                                                                       FILED IN
                       IN THE COURT OF APPEALS                  14th COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                     FOR THE FOURTEENTH DISTRICT
                                                                2/2/2015 12:44:38 PM
                         OF TEXAS AT HOUSTON                    CHRISTOPHER A. PRINE
                     ________________________________________            Clerk

                Port of Houston Authority of Harris County, Texas,
                                   Appellant and Cross-Appellee,
                                        v.
                        Zachry Construction Corporation,
                                  Appellee and Cross-Appellant.
                     ________________________________________

                     On appeal from the 151st District Court
                             of Harris County, Texas
                       Trial Court Cause No. 2006-72970
                     ________________________________________

              THE PORT AND ZACHRY’S AGREED MOTION
                TO MODIFY THE BRIEFING SCHEDULE

TO THE FOURTEENTH COURT OF APPEALS:
        The Port of Houston Authority (the “Port”) and Zachry Construction

Corporation (“Zachry”) jointly move the Court to modify the briefing schedule set

by the Court’s order of January 27, 2015 and jointly ask the Court to adopt the

agreed briefing schedule set out herein. The Port and Zachry would respectfully

show the Court as follows:

   1.     On October 20, 2011, this appeal was argued before a panel of Justices

Boyce, Christopher, and McCally.




                                        1
   2.    The case then went to the Supreme Court, where on August 29, 2014, the

Supreme Court issued its decision, and the Court denied the Port’s motion for

rehearing on December 19, 2014.

   3.    On January 27, 2015, the Court ordered a briefing schedule on remand.

The Port and Zachry, by this motion, ask the Court to adopt the agreed briefing

schedule set out herein instead of the briefing schedule in the Court’s order of

January 27, 2015. As good cause for this change, the Port and Zachry would show

the Court as follows:

            a.     The schedule set out in the Court’s order required Zachry to file

                   its supplemental brief of appellee on March 30, 2015, when

                   Zachry’s appellate counsel has a long-planned spring break trip

                   with her family from March 14-20, 2015.

            b.     Appellate counsel for the Port is also counsel for the Texas

                   Railroad Commission concerning the attempts to overturn the

                   City of Denton’s anti-fracing statute, and the agreed scheduling

                   order in that case calls for dispositive motions to be filed on

                   March 2, 2015. Therefore, the March 13 date for the Port’s

                   supplemental brief of appellant is problematic for the Port’s

                   counsel.




                                         2
              c.    If the Court will adopt the briefing schedule, which is agreed to

                    by Zachry and the Port, the parties represent to the Court that

                    they will ask for no further extensions of time on briefing.

   4.      Zachry and the Port have agreed to request that the Court adopt the

following agreed briefing schedule.

              a.    Port’s supplemental brief of appellant (15,000 words) to be

                    filed April 13, 2015;

              b.    Zachry’s supplemental brief of appellee (15,000 words) to be

                    filed June 12, 2015; and

              c.    Port’s supplemental reply brief (7,500 words) to be filed July

                    13, 2015. Oral argument will be scheduled after all briefing is

                    received.

                                       PRAYER

        For the foregoing reasons, the Port and Zachry respectfully ask the Court to

grant this motion, adopt the agreed briefing schedule set out herein, and grant the

parties all other relief to which they are entitled.




                                            3
                                      Respectfully submitted,

                                    /s/ Marie R. Yeates
David H. Brown                      Marie R. Yeates
State Bar No. 03109200              State Bar No. 22150700
BROWN & KORNEGAY LLP                Catherine B. Smith
2777 Allen Parkway, Suite 977       State Bar No. 03319970
Houston, Texas 77019                Michael A. Heidler
Phone: 713.528.3703                 State Bar No. 24059921
Fax: 713.528.3701                   VINSON & ELKINS L.L.P.
Email: dbrown@bkllp.com             1001 Fannin St.
                                    Houston, Texas 77002
Karen L.T. White                    Phone: 713.758.4576
State Bar No. 20274500              Fax: 713.615.5544
KAREN L.T. WHITE, P.C.              Email: myeates@velaw.com
1415 S. Voss, Suite 110-539
Houston, Texas 77057                David E. Keltner
Phone: 832.646.4667                 State Bar No. 11249500
Email: karen@kltwpc.com             201 Main Street, Suite 2500
                                    Fort Worth, Texas 76102
Lawrence J. Fossi                   Phone: 817.878.3560
State Bar No. 07280650              Fax: 817.878.9760
FOSSI & JEWELL LLP                  Email: david.keltner@kellyhart.com
4203 Yoakum Blvd., Suite 100
Houston, Texas 77006                Bill Sims
Phone: 713.529.4000                 State Bar No. 18429500
Fax: 713.529.4094                   VINSON & ELKINS L.L.P.
Email: lfossi@fossijewell.com       2001 Ross Avenue, Suite 3700
                                    Dallas, Texas 75201-2975
                                    Phone: 214.220.7703
                                    Fax: 214.999.7703
                                    Email: bsims@velaw.com

                                    ATTORNEYS FOR APPELLANT
                                    THE PORT OF HOUSTON
                                    AUTHORITY
                                    OF HARRIS COUNTY, TEXAS




                                4
                                      /s/ Robin C. Gibbs

REYNOLDS, FRIZZELL, BLACK,            GIBBS & BRUNS, L.L.P.
DOYLE, ALLEN & OLDHAM, LLP            Robin C. Gibbs
Brandon T. Allen                      State Bar No. 0785300
State Bar No. 24009353                rgibbs@gibbsbruns.com
ballen@reynoldsfrizzell.com           Jennifer Horan Greer
1100 Louisiana, Suite 3500            State Bar No. 00785611
Houston, Texas 77002                  jgreer@gibbsbruns.com
Phone: (713) 485-7200                 Sydney G. Ballesteros
Fax: (713) 485-7520                   State Bar No. 24036180
                                      sballesteros@gibbsbruns.com
ALEXANDER DUBOSE &                    Michael R. Absmeier
TOWNSEND LLP                          State Bar No. 24050195
Douglas W. Alexander                  mabsmeier@gibbsbruns.com
State Bar No. 00992350                Amanda B. Nathan
dalexander@adtappellate.com           State Bar No. 00784662
515 Congress Avenue, Suite 2350       anathan@gibbsbruns.com
Austin, Texas 78701-3562              1100 Louisiana, Suite 5300
Phone: (512) 482-9301                 Houston, Texas 77002
Fax: (512) 482-9303                   Phone: (713) 650-8805
                                      Fax: (713) 750-0903

                                      ATTORNEYS FOR APPELLEE, ZACHRY
                                      CONSTRUCTION CORPORATION




                                  5
                        CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of February 2015, a true and correct
copy of the foregoing instrument was served by e-service on the following counsel
for Zachry Construction Corporation.


Robin C. Gibbs
Gibbs & Bruns, L.L.P.
1100 Louisiana, Suite 5300
Houston, Texas 77002

Brandon T. Allen
Reynolds, Frizzell, Black, Doyle,
Allen & Oldham L.L.P.
1100 Louisiana, Suite 3500
Houston, Texas 77002

                                     /s/ Marie R. Yeates
                                     Marie R. Yeates




                                       6
                   CERTIFICATE OF CONFERENCE

     Appellee Zachry Construction Corp. agrees to the relief requested by this

motion.


                                   /s/ Marie R. Yeates
                                   Marie R. Yeates




                                     7